Title: To Thomas Jefferson from Albert Gallatin, [26 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            [Oct. 26. 1802]
          
          I return Mr Dupont’s letter: we do not pay in Europe any part of the interest on our domestic debt which is that alluded to by him as partly held by French stockholders. The Bank of the U.S., for a majority of the foreign stockholders whose attorneys have made that institution their attorney, and the special attorneys of the others remit the quarterly interest to England & Holland where the sd. stockholders have wished it to be paid. If the French Stockholders will make Mr Dupont’s house their agents, the business may be transacted by him as he wishes; but we have nothing to do with it: his error arises from his having supposed that the remittances for domestic interest to Holland, were made by Government; it is only the interest & principal of our foreign debt which Govt. remits; & that is exclusively held in Holland.
          On the subject of the Comptroller, on which I feel much interested, I have made up my opinion, after a fuller examination of his duties than I had yet bestowed on it, that a certain degree of legal knowledge is the most essential qualification: as it is difficult to find any one man in whom the several requisites are united, it would be preferable to obtain a sound lawyer, or at least a man of perfectly sound judgment & possessed of legal information (who had at least read law) & who had only a general idea of accounts, than a perfect accountant without law knowledge. Not only the general nature of the duties of that office leads me to that conclusion; but it is also expressed with considerable force by the consideration that I am not a lawyer; the law questions which arise in the Treasury (exclusively of those relating to the settlement of accounts) are numerous: during the comptroller’s absence, nearly one half of my time is occupied by questions directed to me by collectors & which I would refer to him if he was present, or directed to him & which his clerks refer to me during his absence. If we have a Comptroller who is not a lawyer, it will considerably encrease my labour or rather prevent its being applied in the most proper manner, and the business will not be so well done, as I will be compelled to decide on a much greater number of law questions. The other two important requisites for a Comptroller is that he should possess method and great industry: without the first, the last would be of no avail; and to fill well his duties he cannot be too laborious. Another essential point is that he should write, if not with elegance, at least with precision & great facility; for his correspondence is very extensive & consists principally of decisions, instructions, & explanations. I cannot write even a decent letter without great labour, and that is another reason why I desire that the Comptroller may be able to write himself; for the duties of the two offices are so blended in what relates to the collection of the impost, that a great part of the correspondence with collectors may fall either on the one or the other as may be agreed on between them. But I repeat that legal knowledge and a sound judgment are the most important qualifications. Who will answer that description I do not know. Unless we had a personal knowledge of men, I am afraid of the eastward, both on account of their species of law knowledge on which I could not, generally speaking, place much greater confidence than on my own judgment, and because their style of writing is not as classical & correct as it ought to be. Mr Madison has mentioned judge Duval of whom I never heard any thing but favorable, but whom I do not sufficiently know justly to appreciate his rate. Who was that comptroller of New York whom Dewitt Clinton once proposed for naval officer, intending that Bailey should have his office. He spoke highly of him; but I recollect neither his name nor profession.
          I enclose two recommendations for Mr Kuhn; also a letter from Worthington which induces a belief that politics are settling the right way in the north west territory
          With sincere respect & attachment Your obedt. Servt.
          
            ALBERT GALLATIN
            
          
          
            Impost for last quarter.
             ────
            paymts. in the Treasury—about 3 millions 4 hd. thd. dollars or 200,000, dollars more than in any preceding quarter—see the enclosed
          
        